—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on or about July 1, 1993, which dismissed the CPLR article 78 proceeding seeking disclosure of certain agency documents pursuant to the New York State Freedom of Information Law, unanimously affirmed, without costs.
The petitioner, a defendant in a Kings County criminal case, sought certain police documents pursuant to the Freedom of Information Law. The respondents provided the petitioner with the majority of the documents that he requested, and claimed that the remaining requested documents were either not in their possession or exempt pursuant to Public Officers Law § 87 (2) (g) (iii) and (e) (iv). Respondents provided a sufficiently detailed basis to support these claims of nonpossession and exemption to negate the necessity of an in camera review of the documents (Matter of Fink v Lefkowitz, 47 NY2d 567; Matter of Miracle Mile Assocs. v Yudelson, 68 AD2d 176, 180, lv denied 48 NY2d 706). Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.